Exhibit 10.2
 


 
 COMMUNICATE.COM, INC.
 
Incentive Stock Option Agreement
Granted under the 2007 Stock Incentive Plan
 
1. Grant of Option.
 
This agreement evidences the grant by Communicate.com, Inc., a Nevada
corporation (the “Company”), effective on May 22, 2008 (the “Grant Date” or the
“Effective Date”) to Kulveer Taggar, an employee of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms set
forth herein and in the Company’s 2007 Stock Incentive Plan (the “Plan”) and the
employee’s Employment Agreement dated March 25, 2008 (the “Employment
Agreement”), a total of 100,000 shares (the “Shares”) of common stock,
$0.001 par value per share, of the Company (“Common Stock”) at a price per share
equal to the market closing price of the Common Stock on the Effective
Date.  Unless earlier terminated, this option shall expire at 5:00 p.m., Pacific
time, on the date that is the fifth anniversary of the Effective Date (the
“Final Exercise Date”).
 
It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Should the
grant for any reason not be or become eligible to be treated as an incentive
stock option under U.S. or Canadian law, it shall be deemed a non-qualified
stock option under U.S. or Canadian law.  Except as otherwise indicated by the
context, the term “Participant”, as used in this option, shall be deemed to
include any person who acquires the right to exercise this option validly under
its terms.
 
2. Vesting Schedule.
 
This option will become exercisable (“vest”) as to (i) 33.333% of the Shares on
the first anniversary of the Effective Date and (ii) an additional 8.333 % of
the Shares on the last day of each successive three-month period thereafter,
until all such Shares have vested.
 
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option hereunder or under the Plan.
 
3. Exercise of Option.
 
(a) Form of Exercise.  Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan.  The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than one hundred whole shares.
 
1

--------------------------------------------------------------------------------


 
(b) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).
 
(c) Termination of Relationship with the Company.
 
(1)  If the Participant ceases to be an Eligible Participant for any reason,
except as for Termination for Just Cause (as provided herein), Termination
without Just Cause (as provided herein), or Upon Death or Disability (as
provided in paragraphs (d) below), then the right to exercise this option shall
terminate thirty (30) days after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.
 
(2) If the Participant, prior to the Final Exercise Date, is Terminated without
Cause (as set forth in the Employment Agreement), the Participant shall retain
all vested shares of the option and fifty percent (50%) of the unvested shares
of the option as of the date of termination subject to the provisions of Section
3.4 of the Employment Agreement.
 
(3) If the Participant, prior to the Final Exercise Date, is terminated for Just
Cause (as set forth in the Employment Agreement), violates the provisions of any
employment contract, or violates any confidentiality and nondisclosure agreement
or other agreement between the Participant and the Company, the right to
exercise this option shall terminate immediately without further notice and
obligation to the Participant.
 
(d) Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Just Cause” as specified in
paragraph (c) above, this option shall be exercisable, within the period of two
months following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
4. Company Right of First Refusal.
 
(a) Notice of Proposed Transfer.  If the Participant proposes to sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively, “transfer”) any Shares acquired upon exercise of this
option, then the Participant shall first give written notice of the proposed
transfer (the “Transfer Notice”) to the Company.  The Transfer Notice shall name
the proposed transferee and state the number of such Shares the Participant
proposes to transfer (the “Offered Shares”), the price per share and all other
material terms and conditions of the transfer.
 
2

--------------------------------------------------------------------------------


 
(b) Company Right to Purchase.  For 30 days following its receipt of such
Transfer Notice, the Company shall have the option to purchase all or part of
the Offered Shares at the price and upon the terms set forth in the Transfer
Notice.  In the event the Company elects to purchase all or part of the Offered
Shares, it shall give written notice of such election to the Participant within
such 30-day period.  Within 10 days after his receipt of such notice, the
Participant shall tender to the Company at its principal offices the certificate
or certificates representing the Offered Shares to be purchased by the Company,
duly endorsed in blank by the Participant or with duly endorsed stock powers
attached thereto, all in a form suitable for transfer of the Offered Shares to
the Company.  Promptly following receipt of such certificate or certificates,
the Company shall deliver or mail to the Participant a check in payment of the
purchase price for such Offered Shares; provided that if the terms of payment
set forth in the Transfer Notice were other than cash against delivery, the
Company may pay for the Offered Shares on the same terms and conditions as were
set forth in the Transfer Notice; and provided further that any delay in making
such payment shall not invalidate the Company’s exercise of its option to
purchase the Offered Shares.
 
(c) Shares Not Purchased By Company.  If the Company does not elect to acquire
all of the Offered Shares, the Participant may, within the 30-day period
following the expiration of the option granted to the Company under subsection
(b) above, transfer the Offered Shares which the Company has not elected to
acquire to the proposed transferee, provided that such transfer shall not be on
terms and conditions more favorable to the transferee than those contained in
the Transfer Notice.  Notwithstanding any of the above, all Offered Shares
transferred pursuant to this Section 4 shall remain subject to the right of
first refusal set forth in this Section 4 and such transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Section 4.
 
(d) Consequences of Non-Delivery.  After the time at which the Offered Shares
are required to be delivered to the Company for transfer to the Company pursuant
to subsection (b) above, the Company shall not pay any dividend to the
Participant on account of such Offered Shares or permit the Participant to
exercise any of the privileges or rights of a stockholder with respect to such
Offered Shares, but shall, in so far as permitted by law, treat the Company as
the owner of such Offered Shares.
 
(e) Exempt Transactions.  The following transactions shall be exempt from the
provisions of this Section 4:
 
(1) any transfer of Shares to or for the benefit of any spouse, child or
grandchild of the Participant, or to a trust for their benefit;
 
(2) any transfer pursuant to an effective registration statement filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”); and
 
(3) the sale of all or substantially all of the shares of capital stock of the
Company (including pursuant to a merger or consolidation);
 
provided, however, that in the case of a transfer pursuant to clause (1) above,
such Shares shall remain subject to the right of first refusal set forth in this
Section 4 and such transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Section 4.
 
3

--------------------------------------------------------------------------------


 
(f) Assignment of Company Right.  The Company may assign its rights to purchase
Offered Shares in any particular transaction under this Section 4 to one or more
persons or entities.
 
(g) Termination.  The provisions of this Section 4 shall terminate upon the
earlier of the following events:
 
(1) the closing of the sale of shares of Common Stock in an underwritten public
offering pursuant to an effective registration statement filed by the Company
under the Securities Act; or
 
(2) the sale of all or substantially all of the capital stock, assets or
business of the Company, by merger, consolidation, sale of assets or otherwise
(other than a merger or consolidation in which all or substantially all of the
individuals and entities who were beneficial owners of the Common Stock
immediately prior to such transaction beneficially own, directly or indirectly,
more than 75% of the outstanding securities entitled to vote generally in the
election of directors of the resulting, surviving or acquiring corporation in
such transaction).
 
(h) No Obligation to Recognize Invalid Transfer.  The Company shall not be
required (1) to transfer on its books any of the Shares which shall have been
sold or transferred in violation of any of the provisions set forth in this
Section 4, or (2) to treat as owner of such Shares or to pay dividends to any
transferee to whom any such Shares shall have been so sold or transferred.
 
(i) Legends.  The certificate representing Shares shall bear a legend
substantially in the following form (in addition to, or in combination with, any
legend required by applicable federal and state securities laws and agreements
relating to the transfer of the Company securities):
 
"The shares represented by this certificate are subject to a right of first
refusal in favor of the Company, as provided in a certain stock option agreement
with the Company."
 
5. Agreement in Connection with Public Offering.
 
The Participant agrees, in connection with an underwritten public offering of
the Company’s securities pursuant to a registration statement under the
Securities Act, (i) not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock held by the
Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 180
days from the effective date of such registration statement, and (ii) to execute
any agreement reflecting clause (i) above as may be requested by the Company or
the managing underwriters at the time of such offering.
 
4

--------------------------------------------------------------------------------


 
6. Nontransferability of Option.
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
7. Provisions of the Plan.
 
In addition to the terms of the Employment Agreement, this option is subject to
the provisions of the Plan, a copy of which is furnished to the Participant with
this option.
 


 


 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 


5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 
 

 
Communicate.com, Inc.
         
Dated: May 22, 2008
By:
/s/ C. Geoffrey Hampson       Name: C. Geoffrey Hampson        Title: Chief
Executive Officer           

 
 
6

--------------------------------------------------------------------------------




 


 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2007 Stock Incentive Plan.
 
PARTICIPANT:
 
/s/ Kulveer Taggar
 
Kulveer Taggar
 
Address: __________________
___________________
 
 
 
 
 
 
7
 